Citation Nr: 0033152	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  According to War Department, Adjutant General's 
Office, Form 100, he commanded the headquarters platoon of a 
tank battalion under combat conditions in the Central Europe 
and Rhine campaigns.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for (1) bilateral hearing loss, (2) tinnitus, and 
(3) sinusitis.  The veteran submitted a notice of 
disagreement in March 1999, and the RO issued a statement of 
the case in July 1999.  The veteran submitted a substantive 
appeal in September 1999, and he limited his appeal to the 
issues of service connection for bilateral hearing loss and 
for tinnitus.  As such, the issue of service connection for 
sinusitis is not in appellate status and will not be 
addressed in this decision.  However, in view of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § _, 
114 Stat. 2096 (2000), this issue is referred to the RO for 
readjudication.  Veterans Benefits Administration Fast Letter 
00-92 (December 18, 2000).



REMAND

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of a tank muzzle blast during 
gunnery training in 1943 at Camp Chaffee in Fort Smith, 
Arkansas.  The veteran states that he had ringing in his ears 
at the time, and that his hearing was checked at the hospital 
in Camp Chaffee.

VA has been informed by the National Personnel Records Center 
(NPRC) that the veteran had "fire related" service (meaning 
that any records on file in 1973 would have been in the area 
destroyed by a fire that year).  The only pertinent service 
medical records on file are examinations in January 1939, 
December 1942, and October 1945.  Each indicates normal 
hearing, though no audiograms were used.  

On review of the claims folder, it appears that the veteran 
may not have received timely notification of the examination 
scheduled for August 3, 1998, for which he failed to appear.  
Records in the claims folder also reflect that the veteran 
had moved to a new address.  Under the circumstances, it is 
the judgment of the Board that the veteran should be given 
another opportunity to report for a VA examination.

Lastly, in the notice of disagreement in March 1999, it 
appears that the veteran may be requesting a hearing before 
the RO.  Under the circumstances, it is the judgment of the 
Board that the veteran should be given an opportunity to 
report for a personal hearing.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA audiometric examination to determine 
the nature and extent of his hearing loss 
and tinnitus, and to obtain an opinion as 
to the etiology of these conditions.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's hearing loss and tinnitus, 
including whether it is at least as 
likely as not that these conditions are 
related to noise exposure (tank gunfire) 
or other incident during military 
service.  The examiner should support the 
opinion by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  The RO should ask the veteran whether 
he still desires a hearing, and if so, 
the veteran should be scheduled for a 
personal hearing at the regional office.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claims for service 
connection for hearing loss and for 
tinnitus.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond.


By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



